FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner Assigned to the Application
The Examiner assigned to the application for examination thereof has been changed from Julia Riedy to Colin T. Sakamoto in Art Unit 3793. 

Response to Amendment
On 12/7/2021 applicant submitted an amendment to the application which includes a request for an examiner interview (see remarks/arguments), an amendment to the Specification (Abstract), an amended claim set, and remarks/arguments.
The amendment to the application has been entered and considered for this Office Action.

Examiner Interview
Applicant’s request for an examiner interview is acknowledged (see Applicant’s remarks dated 12/7/2021). On 3/17/2022, the examiner called Applicant’s attorney (William S. Francos, Reg. No. 38,456) to schedule an examiner interview. An interview was scheduled for 3/21/2022, 1PM EDT.
On the 3/21/2022, Applicant’s attorney did not contact the examiner. The examiner called Applicant’s attorney in an attempt to get in contact. The interview did not occur because Applicant’s attorney could not be reached.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not entirely persuasive.
The amendment to the claims is sufficient to overcome the objections to claims 6 and 9.
In view of the amendments to the claims, Applicants arguments regarding the rejection of claims 1-3, 7, 10, 12, and 13 under §102 and the rejections of claims 4-6, 8, 9, 11, 14, and 15 under §103 are found to be persuasive. These rejections are withdrawn.
Notwithstanding the withdrawal of all rejections and objections raised in the previous Office Action, this application is nonetheless not in condition for allowance in light of new objections and new grounds of rejections under §112(b) as necessitated by amendment presented below.

Claim Objections
Claim 12 is objected to because of the following informalities. Appropriate correction is required.
Claim 12 recites “thereby to provide” three times, but each of these recitations should corrected to read as either --thereby providing-- or --to provide--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the limitation of “first set of the transducer elements” refers to something that is separate/distinct from the transducer elements (e.g., a first copy or instance of the transducer elements) or otherwise refers to something that is not separate or distinct from the transducer elements (e.g., first subset of the transducer elements).
Further, it is unclear whether the limitation of “second set of transducer elements” has any relation at all to “the transducer elements”. Assuming it does, it is unclear whether this refers to something that is separate/distinct from the transducer elements (e.g., a second copy or instance of the transducer elements) or otherwise refers to something that is not separate or distinct from the transducer elements (e.g., second subset of the transducer elements).
Further the limitation of “wherein the respective first set of the transducer elements [1] differ from the respective second set of transducer elements such that only a portion of transducer elements of the respective second set of transducer elements are arranged to be activated by its respective transmit and receive circuit upon application of a bias voltage to the respective first set of the transducer elements [2] by the respective bias voltage circuit” is unclear because it is unclear whether the recitations of “the respective first set of the transducer elements [1]”, “the respective second set of transducer elements”, “respective transmit and receive circuit”, “the respective first set of the transducer elements [2]” and “the respective bias voltage circuit” respectively refer to just one first set of the respective first sets of the transducer elements, just one second set of the respective second sets of the transducer elements, just one transmit and receive circuit of the plurality of transmit and receive circuits, just one first set of the respective first sets of the transducer elements, and just one bias voltage circuit of the plurality of bias voltage circuits, or otherwise respectively refer to each first set of the respective first sets of the transducer elements, each second set of the respective second sets of the transducer elements, each transmit and receive circuit of the plurality of transmit and receive circuits, each first set of the respective first sets of the transducer elements, and each bias voltage circuit of the plurality of bias voltage circuits
In accordance with compact prosecution practice (see MPEP 2173.06) the first second sets of the transducer elements are being construed as referring to subsets of the transducer elements; and the recitations of “the respective first set of the transducer elements [1]”, “the respective second set of transducer elements”, “respective transmit and receive circuit”, “the respective first set of the transducer elements [2]”, and “the respective bias voltage circuit” with the context of the limitation of “wherein the respective first set of the transducer elements [1] differ from the respective second set of transducer elements such that only a portion of transducer elements of the respective second set of transducer elements are arranged to be activated by its respective transmit and receive circuit upon application of a bias voltage to the respective first set of the transducer elements [2] by the respective bias voltage circuit” are respectively being construed as referring to each first set of the respective first sets of the transducer elements, each second set of the respective second sets of the transducer elements, each transmit and receive circuit of the plurality of transmit and receive circuits, just one first set of the respective first sets of the transducer elements, and just one bias voltage circuit of the plurality of bias voltage circuits; particularly, the claim is being construed as follows:
An ultrasound system, comprising:
a plurality of transducer elements forming a one-dimensional array,
wherein said the plurality of transducer elements are grouped into a plurality of first subsets of the transducer elements, and
wherein said plurality of transducer elements are grouped into a plurality of second subsets of the transducer elements, and
a plurality of bias voltage circuits,
wherein each bias voltage circuit of the plurality of bias voltage circuits is in communication with a respective first subset of the transducer elements of the plurality of first subsets of the transducer elements, and
wherein each bias voltage circuit of the plurality of bias voltage circuits is configured to apply a bias voltage to the respective first subset of the transducer elements in communication therewith; and
a plurality of transmit and receive circuits,
wherein each transmit and receive circuit of the plurality of transmit and receive circuits is in communication with a respective second subset of the transducer elements of the plurality of second subsets of the transducer elements,
wherein each transmit and receive circuit of the plurality of transmit and receive circuits is configured to stimulate signal transmission or reception of the respective second subset of the transducer elements in communication therewith,
wherein each first subset of the transducer elements of the plurality of first subsets of the transducer elements differ from each second subset of the transducer elements of the plurality of second subsets of the transducer elements such that only a selected portion of each second subset of the transducer elements of the plurality of second subsets of the transducer elements is arranged to be activated by a respective transmit and receive circuit of the plurality of transmit and receive circuits in communication therewith upon application of the bias voltage to a selected first subset of the transducer elements of the plurality of first subsets of the transducer elements by a selected bias voltage circuit of the plurality of bias voltage circuits in communication therewith.

Regarding claim 12, it is unclear whether the “bias voltage circuit” is a bias voltage circuit of the plurality of bias voltage circuits or otherwise distinct from the plurality of bias voltage circuits.

Further, it is unclear whether the “first transmit and receive circuit” is a transmit and receive circuit of the plurality of transmit and receive circuits or otherwise distinct from the plurality of transmit and receive circuits.
Further, it is unclear whether the limitation of “respective first set of transducer elements” has any relation at all to the “plurality of transducer elements”. Assuming it does, it is unclear whether this refers to something that is separate/distinct from the transducer elements (e.g., a first copy or instance of the transducer elements) or otherwise refers to something that is not separate or distinct from the transducer elements (e.g., first subset of the transducer elements).
Further, it is unclear whether the limitation of “respective second set of transducer elements” has any relation at all to the “plurality of transducer elements”. Assuming it does, it is unclear whether this refers to something that is separate/distinct from the transducer elements (e.g., a second copy or instance of the transducer elements) or otherwise refers to something that is not separate or distinct from the transducer elements (e.g., second subset of the transducer elements).
Further, the same applies to the limitation of “second respective second set of transducer elements”
Further, it is unclear which respective second set of transducers the recitation of “the respective second set of transducers” refers to.
its respective transmit and receive circuit” refers to.
In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being construed for purposes of applying prior art as follows:
An ultrasound imaging method for performing imaging using a plurality of transducer elements forming a one-dimensional array,
wherein said the plurality of transducer elements are grouped into a plurality of first subsets of the transducer elements, and
wherein said plurality of transducer elements are grouped into a plurality of second subsets of the transducer elements,
with
a plurality of bias voltage circuits,
wherein each bias voltage circuit of the plurality of bias voltage circuits is in communication with a respective first subset of the transducer elements of the plurality of first subsets of the transducer elements; and
a second plurality of transmit and receive circuits,
wherein each transmit and receive circuit of the plurality of transmit and receive circuits is in communication with a respective second subset of the transducer elements of the plurality of second subsets of the transducer elements
wherein each transducer element is adapted to be activated for transmission or reception by application of a bias voltage and connection to a transmit and receive circuit,

wherein the method comprises:
operating a selected bias voltage circuit of the plurality of bias voltage circuits to provide a bias voltage to a selected first subset of the transducer elements of the plurality of first subsets of the transducer elements;
operating a first transmit and receive circuit of the plurality of transmit and receive circuits to provide a transmit function to a first second subset of the transducer elements of the plurality of second subsets of the transducer elements; and
operating a second transmit and receive circuit of the plurality of transmit and receive circuits to provide a receive function to second second subset of the transducer elements of the plurality of second subsets of the transducer elements,
wherein each first subset of the transducer elements of the plurality of first subsets of the transducer elements differ from each second subset of the transducer elements of the plurality of second subsets of the transducer elements such that only a portion of the first second subset of the transducer elements of the plurality of second subsets of the transducer elements is arranged to be activated by the first transmit and receive circuit of the plurality of transmit and receive circuits upon application of the bias voltage to the selected first subset of the transducer elements of the plurality of first subsets of the transducer elements by the selected bias voltage circuit, and such that only a portion of the second second subset of the transducer elements of the plurality of second subsets of the transducer elements is arranged to be activated by the second transmit and receive circuit of the plurality of transmit and receive circuits upon application of the bias 

Regarding claim 16, the claim recites the same limitations as that of claim 1 (plus the addition of the catheter body) and therefore rejected for the same reasons as claim 1. Accordingly, claim 16 has been similarly construed for the purposes of examination.

Allowable Subject Matter
Claims 1-10 and 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the amendments to the claims, Applicants arguments are found to be persuasive. The rejections/objections raised in the previous Office Action are withdrawn.
Bolorforosh et al., US 2008/0027310 A1 (hereinafter “Bolorforosh”) is additionally cited as prior art closest to the invention claimed, as well as, as prior art closest to the invention as disclosed.
Bolorforosh substantially teaches the inventions as claimed in claims 1, 12, and 16 construed as discussed above (see §112(b) rejection above) except that instead of a plurality of bias voltage circuits (with each bias voltage circuit connected to a respectively different first subset of the transducer elements), Bolorforosh appears to teach only one bias voltage circuit which is connected to all first subsets of the 
The following references are additionally cited as being relevant to the invention as disclosed and claimed but are not any more relevant the prior art discussed above and/or already of record:
Chen et al., US 2015/0087991 A1
Zhang et al., US 2007/0194658 A1
Cole et al., US 5,617,862
Lynk, US 4,167,753
Rocha et al., US 4,159,462


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793